        Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

                                                 *

JOSEPH F. GALLAGHER and                          *
SANDRA LEE GALLAGHER
                                                 *
               Plaintiffs,                                   Case No.: 8:19-cv-2692-PWG
v.                                               *

MARRIOTT INTERNATIONAL, INC.,                    *
MARRIOTT NETHERLANDS GROUP
COMPANIES N.V., and                              *
ADMAR AMSTERDAM HOTEL B.V.
                                                 *
               Defendants.
                                                 *

                                                 *
*      *       *       *      *       *      *       *       *      *       *       *       *

                                  MEMORANDUM OPINION

       On July 15, 2017, Plaintiff Joseph Gallagher allegedly slipped on a blanket left on the floor

of his hotel room at the Renaissance Amsterdam Hotel-Kattengatl (“the Hotel”). Second Amended

Cmpl. 6, ¶ 20 (ECF No. 24). Mr. Gallagher suffered several injuries from the fall including a torn

meniscus in his right knee. Id. ¶ 21. The Second Amended Complaint further alleges that these

injuries both caused Mr. Gallagher to incur substantial medical expenses and an injury to his wife,

Plaintiff Sandra Lee Gallagher, who alleges loss of consortium. The Gallaghers bring claims for

(1) Negligence against all Defendants: Marriott International, Inc. (“Marriott”), Marriott

Netherland Group Companies N.V., and Adamar Amsterdam Hotel B.V.;1 (2) Breach of Contract



1      Only Marriott International, Inc. has entered an appearance in the case. Plaintiffs have
attempted to effectuate service of process on Marriott Netherlands and Admar through Marriott
International’s counsel in Maryland, but counsel for Marriott International states he does not
represent the Co-Defendants. Def. Reply 2, n.2 (ECF No. 30).
                                                 1
            Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 2 of 16



and Warranty (Actual and Implied) against Defendant Marriott only; (3) Negligent

Misrepresentation against Defendant Marriott only; and (4) Loss of Consortium, (all defendants).

Id. 7-11.

        Defendant Marriot filed a motion to dismiss as to Marriott only, citing the doctrine of forum

non conveniens, alleging that the Gallaghers’ claims failed because they should have been filed in

The Netherlands, or, alternatively, that the claims failed under Fed. R. Civ. P. 12(b)(6) for failure

to state a claim. Def.’s Mot. Mem. 1 (ECF No. 28-1).

        To prevail on a theory of forum non conveniens, Marriott must carry a heavy burden and

for the following reasons, I find they have not met their burden. I also find Marriott’s alternative

arguments for dismissal unconvincing at this juncture. Therefore, Marriott’s motion will be denied

and the case allowed to proceed.

                                            Standard of Review

        1) Forum non conveniens

        The doctrine of forum non conveniens allows a court to “resist imposition upon its

jurisdiction even when jurisdiction is authorized by the letter of a general venue statute.” Gulf Oil

Corp. v. Gilbert, 330 U.S. 501, 507 (1947), superseded on other grounds by 28 U.S.C. § 1404.

The Supreme Court has explained that “the central focus of the forum non conveniens inquiry is

convenience.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 248, (1981). The plaintiff’s identity

also factors heavily into the analysis. As an initial matter, “a citizen plaintiff’s choice of forum is

entitled to even greater deference when the plaintiff chooses her ‘home forum.’” DiFederico v.

Marriott Int’l, 714 F.3d 796, 802–03 (4th Cir. 2013). That choice of forum is presumptively

convenient, and may only be overridden upon the defendant’s showing of “oppressiveness and

vexation to a defendant” disproportionate to the plaintiff’s convenience. Id. at 803. Finally, if a



                                                  2
         Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 3 of 16



plaintiff shows that their home forum is convenient, this will normally override inconvenience to

the defendant. Id. at 803. As applicable here, the home forum for the Plaintiffs is any federal

district court in the United States. Id. at 803 n.4. 2

        Under the Fourth Circuit’s forum non conveniens framework, the moving party must show

that an “alternative forum is: 1) available; 2) adequate; and 3) more convenient in light of the

relevant public and private interests.” Jiali Tang v. Synutra Int’l, Inc. 656 F.3d 242, 248 (4th Cir.

2011) (citing Piper Aircraft, 454 U.S. at 257).

        To assess convenience, courts evaluate both private and public factors. The relevant

private interest factors include: (1) the relative ease of access to sources of proof; (2) the

availability of compulsory process for attendance of unwilling witnesses; (3) the cost of obtaining

willing witnesses; and (4) other practical problems involving efficiency and expense of trial. See

Gulf Oil, 330 U.S. at 508–09. A primary concern when evaluating the private factors is to ensure

that the plaintiffs did not select an inconvenient forum for the purpose of harassing the defendants.

See, e.g., Ferruzzi Italia, S.p.A v. Trade & Transp., Inc., 683 F. Supp. 131, 135 (D. Md. 1988)

(citing Piper Aircraft, 454 U.S. at 249 n. 15) (“The rule [of forum non conveniens] was particularly

designed to prevent harassment of defendants.”). The public interest factors consist of the: (1)

administrative difficulties flowing from court congestion; (2) local interest in having localized

controversies decided “at home;” (3) interest in having the trial of a diversity case in a forum that

is familiar with the law that must govern the action; (4) avoidance of unnecessary problems in

conflict of laws, or in the application of foreign law; and (5) unfairness of burdening citizens of an

unrelated forum with jury duty. See Gulf Oil, 330 U.S. at 508–09; see also Compania Naviera



2       The Gallaghers originally filed this suit in the Eastern District of Pennsylvania, where
they reside, but the suit was transferred to the District of Maryland. (ECF No. 5); Pl.’s Second
Amended Cmpl. ¶ 1.
                                                    3
           Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 4 of 16



Joanna SA v. Koninklijke Boskalis Westminster NV, 569 F.3d 189, 200 (4th Cir. 2009) (outlining

these factors). As DiFederico observes, these factors are guideposts for a District Court: “the

ultimate inquiry is where trial will best serve the convenience of the parties and the ends of justice.”

DiFederico, 714 F.3d at 804 (citing Koster v. Lumbermens Mut. Cas. Co., 330 U.S. 518, 527

(1947)).

        DiFederico and Tang instruct that the defendant seeking dismissal must show that the

“public and private interests strongly favor” the specific, adequate, and available forum in a foreign

jurisdiction. DiFederico, 714 F.3d at 802, (citing Tang 656 F.3d at 246). To meet its burden, the

defendant must show “not only that [the plaintiff’s choice of forum] was not the best forum, but

that a particular other forum was more appropriate.” Kontoulas v. A.H. Robins Co., Inc., 745 F.2d

312, 315 (4th Cir. 1984). This burden implies a preliminary duty “to show that an alternative forum

exists,” In re Dalkon Shield Litig., 581 F. Supp. 135, 142 (D. Md. 1983), and that it is “available

as to all defendants.” Galustian, 591 F.3d at 731 (citation omitted). Furthermore, the defendant

must indicate “what court provides the alternative forum,” rather than merely “suggest[ing] the

country.” Kontoulas, 745 F.2d at 316.

        2) Motion to Dismiss for Failure to State a Claim

        Federal Rule of Civil Procedure 12(b)(6) provides for “the dismissal of a complaint if it

fails to state a claim upon which relief can be granted.” Velencia v. Drezhlo, No. RDB-12-237,

2012 WL 6562764, at *4 (D. Md. Dec. 13, 2012). This rule’s purpose “is to test the sufficiency

of a complaint and not to resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Id. (quoting Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th

Cir. 2006)). To that end, the Court bears in mind the requirements of Fed. R. Civ. P. 8, Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), when



                                                   4
         Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 5 of 16



considering a motion to dismiss pursuant to Rule 12(b)(6). Specifically, a complaint must contain

“a short and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ.

P. 8(a)(2), and must state “a plausible claim for relief,” as “[t]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice,” Iqbal, 556 U.S. at

678–79; see Velencia, 2012 WL 6562764, at *4 (discussing standard from Iqbal and Twombly).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678.

       When reviewing a motion to dismiss, “[t]he court may consider documents attached to the

complaint, as well as documents attached to the motion to dismiss, if they are integral to the

complaint and their authenticity is not disputed.” Sposato v. First Mariner Bank, No. CCB-12-

1569, 2013 WL 1308582, at *2 (D. Md. Mar. 28, 2013); see also CACI Int’l v. St. Paul Fire &

Marine Ins. Co., 566 F.3d 150, 154 (4th Cir. 2009); Fed. R. Civ. P. 10(c) (“A copy of a written

instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”). Moreover,

where the allegations in the complaint conflict with an attached written instrument, “the exhibit

prevails.” Fayetteville Investors v. Commercial Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991);

see also Azimirad v. HSBC Mortg. Corp., No. DKC-10-2853, 2011 WL 1375970, at *2–3 (D. Md.

Apr. 12, 2011).


                                             Discussion

       I will first consider the applicability of forum non conveniens to the Gallaghers’ claims.

Marriott contends that The Netherlands is an available jurisdiction for both the Plaintiffs and the

Defendants. This is because Marriott “has agreed to make itself available in The Netherlands by

accepting personal jurisdiction and waiving the service requirements for limited [sic] purpose of

                                                  5
        Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 6 of 16



litigation of this matter.” Def.’s Mot. Mem. 5-6. Since Co-Defendants Marriott Netherlands

Group and Admar Amsterdam Hotel operate exclusively within The Netherlands, nothing

suggests that they will be unavailable to respond to a lawsuit in The Netherlands. Id. 6.

       So too for the Plaintiffs. Marriott submitted an affidavit from Dr. Christoph Jeloschek, a

practitioner at Kennedy Van der Laan, a Dutch law firm. Ex. 2 to Def.’s Mot. Mem. (ECF No.

28-4). Dr. Jeloschek’s affidavit stated with considerable specificity the forums available to the

Gallaghers in The Netherlands. The legal system in The Netherlands bears similarities to ours: it

employs a “civil law system based on statutory law,” uses three levels of courts (district,

appellate, and the Dutch supreme court), and involves pleadings and evidentiary proceedings.

Id. ¶¶ 8-11. Dr. Jeloschek stated than no regulations or procedures would bar “a non-EU person

to bring a claim in the courts of The Netherlands,” nor would any statute of limitations bar the

claim. Id. ¶¶ 28, 29.

       The Gallaghers retort with experts in Dutch law of their own, Hans Mathijsen and

Marieke Jansen of Willems Advocaten & Fechtsanwälte N.V., attorneys-at-law in litigation and

liability matters. They agree with Dr. Jeloschek that a Dutch court is competent to preside over

the Gallaghers’ claims. Ex. 1 to Pl.’s Resp. ¶ 3 (ECF No. 29-1). However, the Gallaghers’ other

claims are likely unavailable in a Dutch court because, as Mathijsen and Jansen state,

jurisdictional issues would most likely preclude the breach of contract and negligent

misrepresentation claims, and Dutch courts are generally not familiar with a claim for loss of

consortium. Id. ¶ 17.

       The Gallaghers’ rebuttal affidavit also cites concerns over possible awards should they

prevail on a lawsuit in The Netherlands, the non-existence of a jury system, and the likelihood

that a single judge will preside over the case. Id. ¶ 5-13. Perhaps that is so, but these concerns



                                                 6
            Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 7 of 16



are not relevant to the threshold inquiry on the applicability of a forum non conveniens defense

because they do not undercut availability. On balance, it is clear that a Dutch court is available

to the Gallaghers if this suit were to proceed in The Netherlands, but only as to the negligence

claim. 3

           Next, the Court must consider the adequacy of the forum. This requirement is met when

“(1) all parties can come within that forum’s jurisdiction, and, (2) the parties will not be deprived

of all remedies or treated unfairly, even though they may not enjoy all the same benefits as they

might receive in an American court.” Fidelity Bank PLC v. N. Fox Shipping N.V., 242 Fed.

App’x 84, 90 (4th Cir. 2007) (citations and internal quotation marks omitted). Plaintiffs appear to

have the means of appearing in court in The Netherlands; they have previously travelled there

and, as the Complaint states, Mr. Gallagher stays at Marriott properties approximately 40 days

out of the year. Pl.’s Second Amended Cmpl. 5, ¶ 16. And Marriott has conceded that it would

appear in a Dutch court. Def.’s Mot. Mem. 5-6. Regarding the first and fourth claims, the

Plaintiffs’ affidavit admits the Negligence claim could proceed in a Dutch Court, but doubts the

loss of consortium claim could proceed because it “is not generally known” to Dutch courts. Ex.

A to Pl.’s Resp. 6-8 ¶¶ 5-13, 16. Marriott filed a second affidavit from Dr. Jeloschek that did not

address or rebut the Gallaghers’ assertions regarding the loss of consortium claim. Ex. 1 to

Def.’s Reply (ECF No. 30-1).

           On this second prong of the threshold inquiry, I find that The Netherlands would be an

adequate forum in which to bring a claim or claims relating to the slip and fall incident Mr.


3       Policy considerations drive the forum non conveniens analysis. That three fourths of the
Gallaghers’ claims are beyond the reach of a Dutch court would result in bifurcating this lawsuit
with proceedings on both sides of the Atlantic. The two separate suits would involve identical
sets of facts, witnesses, and, for the most part, parties. This sort of inefficient resolution does not
advance the policy underpinnings of forum non conveniens.

                                                   7
        Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 8 of 16



Gallagher alleges, but not without some hesitation. The Gallaghers likely could not pursue all of

their claims, though Mr. Gallagher’s primary claim is safely within the competency of the Dutch

court system. Ex. 1 to Def.’s Reply ¶ 11. Nothing in the filings suggests that the parties would

be unable to come within a Dutch court’s jurisdiction, nor do I find there is any evidence that any

party would be deprived of all remedies or treated unfairly. Fidelity Bank, 242 Fed. App’x at 90

(emphasis added). Importantly, the Second Jeloschek affidavit suggests Mr. Gallagher would be

adequately compensated for losses he suffered, pain and suffering, and lost profits. Ex. 1 to

Def.’s Reply ¶¶ 18, 20. But the possibility of resolving the other three claims if this case

proceeded in a Dutch court is doubtful, particularly considering the second and third claims

proceed only against an American Corporation. See Ex. 1 to Pl.’s Resp. ¶¶ 16-17.

       The final consideration is the balance of convenience in light of the relevant private and

public interests. Again, the DiFederico decision, where the Fourth Circuit found that Marriott—

the same defendant as the present case—could not avail itself of the forum non conveniens

defense, offers a lens through which to view this case. For Marriott to prevail, it has the burden

of showing that the private and public factors strongly favor dismissal. DiFederico 714 F.3d at

802 (citing Tang, 656 F.3d at 246).

       The relevant private interest factors include: (1) the relative ease of access to sources of

proof; (2) the availability of compulsory process for attendance of unwilling witnesses; (3) the

cost of obtaining willing witnesses; and (4) other practical problems involving efficiency and

expense of trial. See Gulf Oil, 330 U.S. at 508–09.

       First, there is no doubt that there are witnesses who would be relevant to the resolution of

the Gallaghers’ negligence claims who reside in The Netherlands. They include hotel staff,

management, and anyone else associated with the Hotel where the Gallaghers were staying on



                                                 8
        Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 9 of 16



July 15, 2017. Requiring those individuals to take a trans-Atlantic flight to resolve this case

could certainly be burdensome. However, several considerations cut the other way. For

instance, the Gallaghers point to Marriott obtaining—quite quickly—a sworn affidavit from the

Amsterdam hotel’s Director of Finance about the relationship between Marriott International and

the Hotel. Pl.’s Resp. at 8; Ex. 1 to Def.’s Mot. Mem. This suggests that Marriott is not without

the ability to get cooperation from its affiliates in The Netherlands and their employees to

provide evidence in this case, despite the fact that they are Dutch citizens or residents. But other

sources of proof within The Netherlands would not require a trip to Amsterdam. For example, a

diagram or photograph of the room where Mr. Gallagher fell would not be difficult to produce,

nor would remote depositions of the individuals involved. 4 While Marriott raises the possible

need for a “view” of the room where the Gallaghers stayed, it is hard to imagine what would be

gained by this that could not just as easily be seen in a photograph, since the instrumentality of

Mr. Gallagher’s fall—a blanket—undoubtedly was picked up years ago.

       In addition to any sources of proof within The Netherlands, much of the evidence upon

which the Gallaghers will rely is here in the United States. Any evidence of Marriott’s




4       As the Fourth Circuit noted in DiFederico, availability of compulsory process for
attendance of unwilling witnesses and the cost of bringing witnesses to court “should be given
little weight in the overall balancing scheme when the defendant has not shown that any witness
is actually unwilling to testify.” 714 F. 3d at 806 (internal citations omitted). Marriott has not
shown that any of the witnesses in The Netherlands would be unwilling to testify, either in the
United States, or remotely by video deposition. And the ease with which it obtained the affidavit
from the Amsterdam hotel’s Director of Finance belies any credible argument that Marriott
would not be able to convince employees of its Amsterdam affiliates to be cooperative in
providing testimony, at a minimum through a video deposition, if not in person in this Court.
Accordingly, I give little, if any, weight to the possibility that Dutch witnesses might be
unwilling to come to the United States or the cost of bringing them here when I balance the
factors.
                                                 9
        Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 10 of 16



supervision or direction over the Hotel is likely here in the United States, 5 and the District of

Maryland is their corporate backyard. DiFederico, 714 F.3d at 807 (“[B]ecause [plaintiffs’]

central theory revolves around Marriott’s coordination of security from its principal place of

business, there is inherent convenience to bringing this case in its legal backyard.”). This is

especially pertinent to the breach of contract and negligent misrepresentation claims, but also

could go to the negligence claim if Marriott ever issued directives to its franchisee hotels about

how to make up rooms. On this point, proceeding in The Netherlands would be more

inconvenient than proceeding here.

       Other essential proof is also within the United States. Should the Gallaghers choose to

present testimony from medical professionals who treated Mr. Gallagher or expert witnesses on

the injuries that he suffered, they will almost certainly seek these experts within the United

States. Critically, Mr. Gallagher’s medical records, specifically those from his surgery and

subsequent treatment, are located within the United States. Pl’s Resp. 8. While transporting

those records to a Dutch court is likely only a minor burden, presenting in-court testimony from

treating physicians, physical therapists, and others favors keeping this case in the United States.

These facts effectively “shift the center of the case towards the United States,” as does the

Gallaghers’ choice to include Marriott, an American corporation, in the lawsuit. DiFederico,

714 F.3d at 806.

       It is also important to note that all four counts involve allegations that are inextricably

tied to the tripping hazard that is at the heart of the negligence claims, and the witnesses to the




5      Marriott contests that it had direct supervision over the hotel. Ex. 1 to Def.’s Mot. Mem,
¶¶ 8-9. The Gallaghers suggest Marriott may have had indirect ownership and control. Pl’s
Resp. 19.
                                                  10
        Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 11 of 16



contract and misrepresentation claims are in the United States. 6 The interests of judicial

efficiency favor keeping all four claims together.

         As to other practical problems, the final private factor, the preceding discussion

indicates it is far from clear that litigating this case in The Netherlands would be the more

efficient method of resolving the Gallaghers’ claims. Marriott highlights the potential language

barrier for Dutch witnesses in an American court. Def.’s Mot. Mem. 11-12. But American

courts regularly use interpreter services, and any language barrier presents equivalent issues in

the reverse scenario (proceeding in a Dutch court) as well. Marriott also cites the difficulties of

“third-party claims for contribution and/or indemnity against any contractor who may have been

responsible for the housekeeping of the Hotel room.” Id. 13. Perhaps. But none of these claims

are pending, nor has Marriott shown that they could not pursue them separately in The

Netherlands in the event that there is a judgment against them in this Court. These potential

difficulties are not enough for Marriott to tip the balance on the private factor analysis. It is clear

that the private interest factors do not tilt strongly in favor of the case proceeding in The

Netherlands, as they must for Marriott to prevail.

       The public interest factors consist of the: (1) administrative difficulties flowing from

court congestion; (2) local interest in having localized controversies decided “at home;” (3)


6       E.g. Pl.’s Second Amended Cmpl. ¶ 17 (alleging Marriott supervised the other defendants
and engaged in misrepresentations and omissions that led Gallagher to reasonably believe the
Dutch hotel would have same safety standards as American hotels); ¶ 25 (alleging a violation of
the contract and warranties to operate a hotel with a room that was not free of tripping hazards);
¶ 27 (alleging Marriott breached its contractual obligation and warranty when it provided
Gallagher with a room that did not meet US safety standards but instead contained tripping
hazard); ¶ 30 (alleging Marriott represented within the US that the quality and safety standards
for any hotel rooms that Marriott offered regardless of location had no tripping standards); and ¶
31 (alleging the negligence supporting the negligent misrepresentation claim was making
representations regarding safety and violating those representations by providing a hotel room
with a tripping hazard).

                                                  11
        Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 12 of 16



interest in having the trial of a diversity case in a forum that is familiar with the law that must

govern the action; (4) avoidance of unnecessary problems in conflict of laws, or in the

application of foreign law; and (5) unfairness of burdening citizens of an unrelated forum with

jury duty.

       The administrative difficulties of handling this case in the District of Maryland are

minimal, and do not favor proceeding in The Netherlands. The most substantial administrative

difficulty, examined below, is applying the governing law to the case (likely Dutch law, at least

for some of the substantive claims). As for the local interest factor, that tips in favor of

proceeding in this Court, as does the inquiry regarding the jurors who will be required to hear the

case. American citizens have an interest in ensuring that American corporations, like Marriott,

operate safely, fulfill their contractual promises, and refrain from making material

misrepresentations to their customers. Further, half of the claims in this lawsuit proceed only

against Marriott, and all of the claims likely will involve evidence and witnesses located within

the United States. A dispute largely between American citizen plaintiffs and an American hotel

company certainly warrants American jurors.

       As to the governing law, I assume without deciding that Dutch law applies to the tort

claims. 7 But Federal Courts are “quite capable” of deciding foreign law issues, which are

reviewable as a factual matter on appeal. DiFederico, 714 F.3d at 807. For this reason, the need



7        Marriott cites the Klaxon rule regarding applicability of substantive law in diversity suits:
a district court must apply the conflict of law rules of the state in which it sits. Klaxon Co. v.
Stentor Elec. Mfg. Co., 313 U.S. 487, 496–97 (1941). Therefore, Maryland’s conflict of law
rules apply here, and Maryland uses the lex loci delicti rule to assess choice of law issues in tort
actions. Phillip Morris Inc. v. Angeletti 752 A.2d 200, 230 (2000). That rule “dictates that when
an accident occurs in another state, [the] substantive rights of the parties . . . are [] determined by
the law of the state” where the tort occurred. Id. Marriott cites Baker v. Booz Allen Hamilton,
358 F. App’x 476, 480–81 (4th Cir. 2009) to support application of this rule to the international
context. Def.’s Mot. Mem. 14.
                                                  12
        Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 13 of 16



to apply Dutch law does not favor dismissing the suit under forum non conveniens. Therefore,

Marriott does not carry its burden as to the public interest factors.

       Failure to State a Claim

       Turning next to Marriott’s other argument for dismissal, failure to state a claim, I find the

Gallaghers have adequately pleaded each of their claims.

       Marriott argues that the Gallaghers’ claims, as to Marriott International specifically, must

be dismissed under Rule 12(b)(6) because Marriott was not a party to the Management

Agreement between the Hotel and Marriott Netherlands Group Companies NV, a corporation in

The Netherlands. Def.’s Mot. Mem. 17; Ex. 1 to Def.’s Mot. Mem. ¶ 5 (ECF No. 28-3).

Marriott disavows any “direct ownership interest in” the hotel, and disclaims control over the

Hotel’s day-to-day operations. Def.’s Mot. Mem. 17. 8 As a result, Marriott claims it does not

owe a duty to the Gallaghers, thus undermining the negligence claim, as well as the derivative

loss of consortium claim. Id. 18-19.

       As to the breach of contract, breach of warranty, and negligent misrepresentation claims,

Marriott argues, first, that these claims are a guise to keep the case in the United States, and

second, that Marriott neither provided nor operated the Hotel.

       The Gallaghers allege Marriott had some degree of control over the Hotel because

Marriott’s website marketed the Hotel as Marriott’s own, thus creating a duty owed to the

Gallaghers. Second Amended Cmpl. ¶¶ 9-15. And the Gallaghers seek discovery on the point of




8       Marriott presents as an exhibit to its reply an Affidavit from Gitta Brückmann, Area Vice
President—Western Europe of Marriott International, Inc., that asserts Marriott International
“does not control, manage or operate the Hotel, nor did it have a right to control, manage or
operate the Hotel’s day-to-day operations.” ¶ 9 (ECF No. 30-2). The Court cannot consider this
exhibit in deciding the 12(b)(6) motion because it was attached to Marriott’s reply. See Sadler v.
Pella Corp., 146 F. Supp. 3d 734, 754 n. 9 (D.S.C. 2015).
                                                 13
        Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 14 of 16



Marriott’s direct versus indirect control over the Hotel. See Pl.’s Resp. 19. While evaluating the

existence vel non of disputed material facts is central to resolving a motion for summary

judgment, it is not appropriate for resolving a motion to dismiss, where I must accept all well

pleaded facts in Plaintiffs’ favor, and draw all reasonable inferences in their favor. Kensington

Volunteer Fire Dep’t v. Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012).

       The Gallaghers further allege “Marriott warranted and implied within the US that the

quality and safety standards of any hotel rooms offered by the Defendants internationally,

regardless of location, . . . would be comparable in quality and safety to the hotels Marriott

operated within the United States.” A clear implication of this, according to the Gallaghers, is

that “hotel rooms offered to business invitees would be reasonably safe and not contain tripping

hazards.” Second Amended Cmpl. ¶ 30. Mr. Gallagher alleges that he slipped, fell, and severely

injured himself due to a hazard created by the Hotel, which reasonably supports an inference that

Marriott breached actual and implied standards of safety for which Gallagher had contracted. Id.

¶¶ 30-34.

       As to negligent misrepresentation, the Gallaghers allege Marriott represented that their

rooms overseas would be comparable in quality and safety (i.e., free of tripping hazards) to their

hotels within the United States. Second Amended Cmpl. ¶¶ 37, 39. The Gallaghers further

allege that Marriott engaged in material omissions that prejudiced them by failing to advise that

while Marriott marketed the Renaissance Amsterdam Hotel-Kattengatl as its own, it was actually

owned and operated by foreign subsidiaries over which Marriott would later disclaim legal

responsibility. Id. ¶ 39.

       I find that the Plaintiffs have set forth claims sufficient to survive a Rule 12(b)(6) Motion

(although I make no prediction about whether they will survive a motion for summary judgment



                                                14
        Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 15 of 16



after discovery has been taken). As to negligence and its derivative loss of consortium claim, the

Second Amended Complaint sets forth more than threadbare elements of such claims, which is

enough to survive a Rule 12(b)(6) motion. Iqbal, 556 U.S. at 678–79. While Marriott offers

facts extrinsic to the complaint to support its claim that it is not a party to the Management

Agreement, the Plaintiffs have alleged otherwise, and it is the pleadings that control. Second

Amended Cmpl. ¶¶ 9-15; 25-28. And, even if not a party to the Management Agreement,

Marriott may still be liable if it has indirect control over the operations of its Dutch affiliate.

Should discovery show otherwise, then this issue appropriately may be raised by Marriott on

summary judgment.

        I also find that Counts Two and Three survive the motion to dismiss. First, on the breach

of contract claim, the theory of implied contract is relevant. See Second Amended Cmpl. ¶ 32.

An implied contract is one the parties do not set down in writing. Instead, implied contracts are

“agreements which legitimately can be inferred from intention of the parties as evidenced by the

circumstances and the ordinary course of dealing and the common understanding of [people].”

Md. Cas. Co. v. Blackstone Int’l Ltd., 114 A.4d 676, 706 (Md. App. 2015) (citing Cnty. Comm’rs

of Caroline Cnty. V. J. Roland Sashiell & Sons, In., 747 A.2d 600, 606 (2000)); see also Arthur

Linton Corbin, CORBIN ON CONTRACTS, § 1.20 (rev’d ed. 1993) (“[C]onsiderations of equity and

morality play a large part in the process of finding a promise by inference of fact as well as in

constructing a quasi-contract without any such inference at all. The exact terms of the promise

that is ‘implied’ must frequently be determined by what equity and morality appear to require

after the parties have come into conflict.”). Here, such a theory is applicable because there is no

written contract language suggesting Marriott promised the Gallaghers that their room in

Amsterdam would be up to American safety standards. But under this theory, it is plausible that



                                                   15
        Case 8:19-cv-02692-PWG Document 32 Filed 10/23/20 Page 16 of 16



a contract existed between the Gallaghers and Marriott, and that Marriott breached that contract

when the room at the Renaissance Amsterdam led to Mr. Gallagher’s serious injuries. At this

stage, the Plaintiffs are not required to plead evidence and the claim may proceed.

       Similarly, the negligent misrepresentation claim survives. The Gallaghers attach to their

Second Amended Complaint screen shots of Marriott’s website that they allege demonstrate

hotel rooms at the Renaissance Amsterdam would be comparable in quality and safety to hotels

in the United States. As Marriott notes in its response, “nowhere do these excerpts promise to

comply with American-based safety standards that are found in Marriott hotels in the United

States.” Def.’s Reply at 20. On this basis alone, there is no misrepresentation that would

substantiate the misrepresentation claim. But the Gallaghers also bring an alternative theory of

negligent misrepresentation: Marriott failed to advise them, and the general public, that while

Marriott marketed the Amsterdam Hotel as its own, the hotel was instead operated by a foreign

entity “over which Marriott could later disclaim any legal responsibility.” Second Amended

Cmpl. 6, ¶ 39. This is more (but not much more) than a threadbare recitation of the elements of a

negligent misrepresentation claim; rather, the Gallaghers assert a theory of negligent

misrepresentation sufficiently plausible to proceed.

                                               Conclusion

       For the reasons stated above, it is hereby ORDERED that Marriott’s motion to dismiss is

DENIED. A separate order shall issue.


DATED this 23rd day of October 2020.
                                                       BY THE COURT:

                                                            /S/
                                                       Paul W. Grimm
                                                       United States District Judge



                                                16
